The issues in this case are identical with those presented in the case of Julia Crump, Widow of Wilson Miles v. Metropolitan Life Ins. Co., 183 La. 55, 162 So. 800, this day finally decided.
These issues were considered and disposed of by the court in Succession of Frank Watson v. Metropolitan Life Ins. Co.,183 La. 25, 162 So. 790, and Julia Crump, Widow, v. Metropolitan Life Ins. Co., 183 La. 55, 162 So. 800, finally decided this day.
The original opinion and decree herein are therefore reinstated and made the final judgment of the court.
HIGGINS, J., recused.